DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 2-4 and 6-14, made with traverse in the reply of 10/01/2021, has been acknowledged. Applicant argues that Bickmore, allegedly, does not disclose ‘one’ excitation light source as recited in the instant claims [as amended], but rather describes ‘an excitation source for each of the plurality of samples. Examiner disagrees. In the absence of any particular requirements to the structure of the light source in the instant claims, the array of light emitting diodes 26 of Bickmore does read on ‘one’ light source. Applicant also argues that Bickmore, allegedly, ‘‘discloses that the light source (26), the fluorescent detector (32), and the cover (42) are all arranged together’, and the ‘light cannot pass through the cover; there are no holes as the light source (26) and the fluorescent detector (32) are positioned within the cover (42) itself. In addition, light cannot converge toward a fluorescence detector within and above the holes, as required by Applicant’s claims’. Examiner further disagrees. The instant claim 2, as amended, requires a cover above the vessels, having diverging holes configured for processing light, and a detector configured for sensing light from analytes in the reaction vessels, and Bickmore clearly discloses all these structural features as recited [see the appropriate paragraphs of the previous action, as well as the art rejection below].  Therefore, the unity of inventions is lacking. Accordingly, claims 1, 15 and 16 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. It is further noted that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is further advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Claim Objections

3.	Claim 2 is objected to because it recites, in line 2, ‘analytes having an array of reaction vessels’, which appears to be an error. It is currently assumed that the preamble of claim 2 was actually intended to recite a ‘device for…analytes, [comma and /or the device] having an array of reaction vessels…’. Correction is required. 

Specification
4.	The specification is objected to because it fails to describe the ‘principle beams’ as currently recited in the amended claims. 
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims  2-4 and  6-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 2 , it is unclear from the claim language what structural features must provide for converging of the ‘principal beams’ as recited, in particular, in the absence of a ‘field’ lens. It is also noted that such negative limitation attempts to define the invention in terms of what it does not comprise, rather than distinctly and particularly pointing out what the invention actually includes. It also appears that Figure 1 shows lenses in the upper portion of the drawing. Note that, absent a clear-cut definition in the specification, the term ‘field lens’ is assigned its plain meaning [that is, in a multiple lens optical system, the lens placed farthest from the eye’].  It is further unclear from the claim language how the beam ‘bundles’ [i.e., a collection of things tied or wrapped up together’] can be formed without lenses, especially in light of the specification which states that, ‘if there is used only one field lens this must have a relatively large diameter so that the fluorescent light from all the holes of the cover can be bundled by the field lens and directed toward the detector’. The claim languages also does not set forth how the holes in the cover must be structurally inter-related with the reaction vessels, to provide for the light processing as intended. 
	Referring to claims 3-4 and 11, it is not clear how the claimed structure can be further limited by the components [namely, the excitation and detecting optical systems’] that are not even included as part of the claimed invention. See also claim 14, with respect to the beam splitters.
In claim 6, it is not clear how the ‘main beam’ must be inter-related with the ‘principle beam’ of the preceding claims. 
	In claim 7, the recitation of the inclination angle of the holes increasing outwardly away from the center of the cover ‘with respect… to the array of reaction vessesl’ is indefinite. 
	In claim 9, ‘the associated holes’ lack antecedent basis. 
	In claim 10, the ‘slightly smaller distances’ is unclear. 
	In claim 12, it is not clear what structural features of the wholes must be defined by the implied method of making [‘bored’]. 
	In claim 13, it is unclear whether or not the recitation of the cover being ‘heatable’, means that the device must include a heater. 

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 2-4, 6 and 9-14 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bickmore et al., [US 20060152727]. 
	With respect to claims 2-4 and 9-14, Bickmore discloses an optical analysis apparatus comprising, as shown in Figure 6, a multi-well plate 40 with an array of reaction vessels for receiving analytes; an array of light emitting diodes 26 [‘one excitation light source’] capable to emit diverging light beams [‘bundles’]; an array of photo receivers 32 configured to receive fluorescent emission light from the analyte samples [‘fluorescent detector’]; and cover 42 arranged above the array of reaction  vessels and having  an array’ of bore holes arranged to be ‘offset off axis so as to fit in close proximity to one another while defining a ray trace from excitation source to the sample and back to the corresponding photo receiver’ [‘diverging and/or converging beam bundles-see Claim 2 of Bickmore]. Thus, as illustrated in Figure 6, at least a portion of the holes have longitudinal center axes diverging from an upper surface of the cover to a lower surface of the cover. Additionally, referring to claims 3, 4, 11 and 14, it is further noted that the features not positively recited as part of the claimed invention [such as the ‘excitation optical system’, the ‘detecting optical system’, or the ‘beam splitters’, Including all associated details, such as the ‘object side apertures’], are not accorded patentable weight when evaluated for patentability. 
	Referring to claim 6, main beams of the beam bundles within each hole must be aligned with the longitudinal center axis of the hole as being delimited by the walls of the hole. 
Referring to claim 13, the apparatus, including the cover, is clearly capable of being heated. 
Allowable Subject Matter

9.	Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Drawings

10.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Currently, Figures 1-4, due to extremely poor image quality, fail to clearly shown and properly reference the claimed features as recited. It is emphasized that every feature recited in the claims [including the ‘common intersection point’], must be clearly shown and properly referenced, or canceled from the claims. Correction is required.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798